DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species, i-iii, each drawn to targeting a different region on dystrophin pre-mRNA, are: 
Species i, drawn to anti sense oligomers capable of binding a selected target to induce exon skipping in the human dystrophin gene, wherein the modified antisense oligomer comprises a sequence of bases that is complementary to intron 1;
Species ii, drawn to anti sense oligomers capable of binding a selected target to induce exon skipping in the human dystrophin gene, wherein the modified antisense oligomer comprises a sequence of bases that is complementary to exon 2; and
Species iii, drawn to anti sense oligomers capable of binding a selected target to induce exon skipping in the human dystrophin gene, wherein the modified antisense oligomer comprises a sequence of bases that is complementary to intron 2. 
In addition, each of these species i-iii contains multiple distinct species within each of intron 1, exon 2, or intron 2 (namely regions A-G, each falling within a region of an intron or exon). Furthermore, each of these regions contains multiple distinct sequences (namely those identified with SEQ ID NOs 1-39). 
Applicant is required, in reply to this action, to elect a single species from each of these sets and their appropriate subsets:
Species (set 1):	Species i. intron 1;
Species ii. exon 2; or
Species iii. intron 2.
Within set 1 (i-iii), Applicant will choose a single region (A-G), that falls within the elected intron 1, exon 2, or intron 2:
Region (subset 2):	Region A: SEQ ID NO 1 through SEQ ID NO 10;
Region B: SEQ ID NO 11 through SEQ ID NO 19;
Region C: SEQ ID NO 20 through SEQ ID NO 24;
Region D: SEQ ID NO 25 through SEQ ID NO 28, SEQ ID NO 36;
Region E: SEQ ID NO 29 through SEQ ID NO 35;
Region F: SEQ ID NO 37 and SEQ ID NO 39; or
Region G: SEQ ID NO 38.
Within that chosen Region A-G of the elected species set i-iii (intron 1, exon 2, or intron 2), Applicant will choose an appropriate sequence (i.e., one that falls within the chosen Region A-G of the elected species set i-iii): 
Sequences (sub-subset 3):	SEQ ID NO 1 through SEQ ID NO 39
to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Applicant’s reply must be consistent in selecting these species. For example, if intron 1 is selected, a region A-G within intron 1 should be selected as the chosen region, and then an appropriate SEQ ID NO within the appropriate region within intron 1 should be selected. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 11-13 and 24-25.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species set forth above lack unity of invention because even though the inventions of these groups require the technical feature of antisense oligomers for skipping exon 2 of the human dystrophin gene to treat Duchenne muscular dystrophy (DMD), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of International Patent Application Publication No. WO 2016/025339, published 18 February 2016. WO ‘339 discloses sequences of antisense oligomers that target exon 2 of the human dystrophin gene and ‘339 Figure 22 specifically shows expression of plasma membrane immunofluorescence of dystrophin protein following intramuscular injection of such antisense oligos. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM and alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTHIE S ARIETI/Examiner, Art Unit 4161                                                                                                                                                                                                        

/Melissa L Fisher/Primary Examiner, Art Unit 1611